Title: To George Washington from Eleazar Wheelock, 2 December 1775
From: Wheelock, Eleazar
To: Washington, George



Dartmouth College [N.H.]Decr 2d 1775
Much Hond & Respected Sir.

On the 13th Ult. the Famous Major Rogers came to My House from a Tavern in the Neighbourhood where he calld for Refreshment—I had never before Seen him—he was in but ordinary Habit for one of his Character—He treated me with great Respect—Said he came from London in July, and had Spent 20 Days with the Congress in Philadelphia, and I forget how Many at New York—had been offer’d & urged to take a Commission in Favor of the Colonies but as he was Now in half pay from the Crown he thought proper not to accept it—that he had fought two Battles in Algiers under the Dey—that he was Now on a Design to take Care of Some Large Grants of Land Made to him—that he was Now going to visit his Sister at Moor’s Town—and then return by Merimac River to visit his Wife whom he had not Yet Seen Since his Return from England—that he had got a Pass or Licence to Travel from the continental Congress—that he came in to Offer his Service to procure a large Interest for this College—that the Reputation of it was great in England—that Lord Dartmouth and Many Other Noblemen had Spoken of it in his hearing with Expressions of highest Esteem and Respect—that Capt. Holland Surveyor General Now at New York was a great Friend to Me and the College and Would assist me in the Affair—and that Now was the most favourable Time to apply for a large Grant of Lands for it.
I Thanked him for Expressions of his Kindness but after I had Shown Some coldness in Accepting it he proposed to write Me in his Journey & let Me know where I might write him, and he Should be ready to perform any friendly Office in the Affair—He Said he was in hast to pursue his Journey that Evening. he went to the aforesaid Tavern and tarried all Night, the next Morning told the Landlord he was out of money & could not pay his Reckoning which was three Shillings but would pay

him on his Return Which Would be within about three Months. And went on his Way to Lyme Since which I have heard Nothing from him. But Yesterday two Soldiers vizt Palmer of Orford (whom they Say was Leiut. under Colonel Beadle) and Canada of Haverhil on their Return from Montreal informed Me that Our Officers were Assured by a Frenchman a Captain of the Artilery whom they had taken Captive that Major Rogers was Second in Command under General Carlton, and that he had lately been in Indian Habit through Our Encampments at St Johns and had given a plan of them to the General And Suppose that he Made his escape with the Indians which were at St Johns. This accot is according to the best of My Remembrance—If it Shall prove of any Service to detect Such an Enemy I Shall be glad if not My Intension will, I trust apologize for what I have wrote—I am Much Hond Sir with much Esteem & Respect Your Excellency’s Most Obedient and very humble Servant

Eleazar Wheelock

